Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-5 and 7-21 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 16 & 19 and at least in part, because 	Independent claim(s) 1 recites the limitations: “… An edge computing system, comprising: an information technology (IT) space having a plurality of electronic racks disposed therein… a container containing the IT space, the cooling system, the power system, and the energy storage system therein, wherein the edge computing system contained in the container is a mobile system deployable between the IoT devices and a cloud data center; and a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.”,
	Independent claim 16 recites the limitations: “An edge computing system, comprising: an information technology (IT) space having a plurality of electronic racks disposed therein… a cooling system coupled to the electronic racks to provide cooling to the servers of the electronic racks; a power system to provide power to the electronic racks and the cooling system; an energy storage system to provide backup power when 
	Independent claim 19 recites the limitations: “An edge computing system, comprising: a cooling system coupled to electronic racks to provide cooling to servers of the electronic racks; a power system to provide power to the electronic racks and the cooling system; an energy storage system to provide backup power when the power system is unavailable; a container containing the cooling system, the power system, and the energy storage system, and the servers for servicing one or more Internet of Thing (IoT) devices; and a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 16 & 19 are believed to render said claims and all claims depending therefrom (claims 2-5, 7-15, 17-18 & 20-21) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL A MATEY/Examiner, Art Unit 2835